DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on pending application 17/039,743 filed on 09/30/2020 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
	Amendment dated 5/23/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Pub. US 2016/0258213 – Cavarec et al., hereinafter Cavarec.

Regarding Claim 1. 
Cavarec teaches a motorized window blind (Fig 3) comprising: 
a top rail (Fig 3, 16; Paragraph [0044] recites frame 16, which is a structural member or support); 
    PNG
    media_image1.png
    538
    776
    media_image1.png
    Greyscale

a bottom rail (Fig 3, 18); 
a plurality of slats (Fig 3, 14) assembled between the top rail and the bottom rail, and 
a control device (consisting here of all elements contained in the bottom rail) received in the bottom rail and including a transmission unit (Fig 3, 26), a motor (Fig 3, 28), a first cord, a second cord (Fig 3, 30) and a power supply (Fig 3, 40), the power supply powering the motor, the motor connected to the transmission unit, a first end of each of the first and second cords connected to the transmission unit, a second end of each of the first and second cords extending through the slats and connected to the top rail, the transmission unit being driven by the motor to lift and lower the slats, the control device including an angle detection member which is located in the motor, the angle detection member detects rotational position and speed of the motor to angularly control the slats. (Paragraph [0047]; the control circuit 32 controls both gear motors 28 in the desired direction, while maintaining at each instant the horizontality of the longitudinal reference axis 20 of the load bar 12. This is achieved by the synchronization means adapted for controlling the angle of rotation and/or the speed of rotation of the output shafts of both gear motors)

Regarding Claim 3. 
Cavarec teaches all limitations claimed in claim 1.
Furthermore, Cavarec teaches the power supply includes at least one battery (Fig 3, 40).

Regarding Claim 5. 
Cavarec teaches all limitations claimed in claim 1.
Furthermore, Cavarec teaches the motor includes a wireless receiver which is adapted to receive signals from a mobile device or a controller to control the slats. (Paragraph [0047]; The control circuit 32 also includes an interface for communicating with a wired or wireless remote control (not shown).)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavarec in view of PG Pub. US 2017/0260806 A1 – Adams et al., hereinafter Adams.

Regarding Claim 2. 
Cavarec teaches all limitations claimed in claim 1.
Cavarec does not teach, wherein the control device includes a detection unit which detects voltages of the power supply, when the voltage of the power supply is lower than a pre-set value, the detection unit sends a signal to the motor to lower the slats. 
However, Adams teaches the control device includes a detection unit which detects voltages of the power supply, when the voltage of the power supply is lower than a pre-set value, the detection unit sends a signal to the motor to raise the slats. (Paragraph [0015] According to one embodiment of the present invention, the motor drive unit is operable to monitor the state of charge of the battery and when the state of charge is reduced below a first predetermined threshold to operate the motor at a reduced motor speed. According to another embodiment of the present invention, the motor drive unit is operable to determine when the magnitude of the voltage is getting low and to reserve enough energy in the battery to allow for at least one additional movement of the covering material to the fully-open position.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the window covering of Cavarec with the low voltage detection/control of Adams. One of ordinary skill in the art would have been motivated to make this modification in order to place the window covering in a desired default inert position. Examiner further notes that the final position of open vs. closed is an obvious engineering choice.
	
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavarec in view of PG Pub. US 2005/0072635 – Toti and PG Pub US 2017/0211321 – Chen et al., hereinafter Chen.

Regarding Claim 6. 
Cavarec teaches all limitations claimed in claim 1.
Furthermore, Cavarec teaches the transmission unit includes a box (Fig 3, 18), a first member (Fig 3, 26) and a second member (Fig 3, 26), the first member and the second member are received in the box, the motor includes a shaft (See annotated Fig 3) which is connected with a driving gear (Paragraph [0049]; Gear motor), the first member includes at least one first spool (Fig 3, 26), the second member includes at least one second spool (Fig 3, 26), the first cord (Fig 3, 30)is wound to the first spool and extends through the slats and is connected to the top rail, the second cord (Fig 3, 30) is wound to the second spool and extends through the slats and is connected to the top rail.

    PNG
    media_image2.png
    428
    860
    media_image2.png
    Greyscale

Cavarec does not teach a passive member, the passive member being received in the box, the passive member includes a bevel gear and a main gear which is co-axially formed with the bevel gear, the driving gear is engaged with the bevel gear so as to drive the passive member, the main gear is located beneath the bevel gear, the first member includes at least one first gear, the second member includes at least one second gear, the at least one first gear of the first member is engaged with the main gear of the passive member so as to rotate the first member in a rotational direction opposite to a rotational direction of the passive member, the at least one second gear of the second member is engaged with the at least one first gear of the first member, the first member rotates the second member to rotate in a rotational direction opposite to a rotational direction of the first member,
However, Toti teaches a passive member, the passive member being received in the box, the passive member includes a bevel gear (Fig 53, 60) and a main gear (Fig 53, 186) which is co-axially formed with the bevel gear, the driving gear is engaged with the bevel gear so as to drive the passive member, the main gear is located beneath the bevel gear, 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the gear train of Cavarec with the passive member of Toti. One of ordinary skill in the art would have been motivated to make this modification in order to provide a more compact transmission unit for packaging concerns.
	As applied, the combination does not teach the first member includes at least one first gear, the second member includes at least one second gear, the at least one first gear of the first member is engaged with the main gear of the passive member so as to rotate the first member in a rotational direction opposite to a rotational direction of the passive member, the at least one second gear of the second member is engaged with the at least one first gear of the first member, the first member rotates the second member to rotate in a rotational direction opposite to a rotational direction of the first member.
However, Chen teaches the first member includes at least one first gear (Fig 47, 1021), the second member includes at least one second gear (Fig 47, 1021), the at least one first gear of the first member is engaged with the main gear of the passive member (Fig 47, 1012) so as to rotate the first member in a rotational direction opposite to a rotational direction of the passive member, the at least one second gear of the second member is engaged with the at least one first gear of the first member, the first member rotates the second member to rotate in a rotational direction opposite to a rotational direction of the first member,
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination with the gears of Chen. One of ordinary skill in the art would have been motivated to make this modification in order to provide a positive interlock between the spools in order to ensure a smooth and equal payout of the first cord and second cord.

Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. 
Applicant argues with regard to previously submitted claim 4 and currently amended claim 1, that the angle detection member disclosed in the Cavarec reference does not detect rotational position and speed of the motor to angularly control the slats, but rather to maintain the horizontality of the load bar. However, examiner notes that maintenance of horizontality is a form of angular control, and that at least some of the slats rest on the load bar when the load bar is in motion, and would then need its angle to be controlled, and that therefore the Cavarec reference meets the limitations as currently claimed.
Applicant argues with regard to claim 6 that the coil (26) of Cavarec is different from a spool, and that the cords cannot be wound to the coils. Paragraph [0020] of Cavarec states in part “Each winding drum is a winding coil for a flexible connection independent of the screen, including a first end attached to the winding coil and a second end intended to be directly or indirectly attached to the dormant structure. The device is particularly adapted to a cell screen, a screen with individual slats, with articulated slats like an accordion or with bellows, or a screen folded into a single flexible part.” This makes it clear that the coil (26) of Cavarec is a drum, which is synonymous with spool. Furthermore, Paragraph [0021] states in part “and a flexible connection (cord) independent of the screen, wound around the coil,” here we see that the cords (flexible connections) are wound to the spools (coils) as the screen or blind is stowed and unwound as the screen or blind is deployed.
Applicant argues that neither Cavarec, Chen nor Toti discloses that the first member includes at least one first gear and a first spool, and the second member includes at least one second gear and a second spool as defined in claim 6. As noted above, Cavarec discloses a first spool and a second spool, as well as a gear motor. Toti and Chen are relied upon to teach the particulars of the gear train as currently claimed.
Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that neither Cavarec, Chen nor Toti discloses that the first cord is wound to the first spool, and the second cord is wound to the second spool as defined in claim 6. Examiner notes that Cavarec Fig 3 shows the first cord is wound to the first spool, and the second cord is wound to the second spool. An annotated version of this fig can be found above in the rejection of claim 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.H./Examiner, Art Unit 3634                                                                                                                                                                                                        


/Johnnie A. Shablack/Primary Examiner, Art Unit 3634